     Case 1:19-cv-03040-SAB   ECF No. 65   filed 05/06/19   PageID.2387 Page 1 of 8




 1       Jeffrey T. Sprung, WSBA #23607
         Kristin Beneski, WSBA #45478
 2       Paul M. Crisalli, WSBA #40681
         Assistant Attorneys General
 3       ROBERT W. FERGUSON
         ATTORNEY GENERAL
 4       Washington Attorney General’s Office
         800 Fifth Avenue, Suite 2000
 5       Seattle, WA 98104
         (206) 464-7744
 6
 7                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 8                                 AT YAKIMA

 9       STATE OF WASHINGTON,                         NO. 1:19-cv-3040-SAB

10                    Plaintiff,                      ALL PLAINTIFFS’ JOINT
                                                      OPPOSITION TO DEFENDANTS’
11        v.                                          MOTION FOR EXPEDITED
                                                      HEARING
12       ALEX M. AZAR II, et al.,
                                                      Without Oral Argument
13                    Defendants.

14
         NATIONAL FAMILY PLANNING
15       & REPRODUCTIVE HEALTH
         ASSOCIATION, et al.,
16
                      Plaintiffs,
17
          v.
18
         ALEX M. AZAR II, et al.,
19
                      Defendants.
20
21
22
         ALL PLAINTIFFS’ JOINT                    i              ATTORNEY GENERAL OF WASHINGTON
                                                                      800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                      Seattle, WA 98104-3188
                                                                             (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
     Case 1:19-cv-03040-SAB     ECF No. 65       filed 05/06/19   PageID.2388 Page 2 of 8




 1             Defendants ask the Court to expeditiously (by Friday, May 10) entertain a

 2       motion to stay its preliminary injunction pending appeal. ECF No. 59. Defendants

 3       fail to establish good cause to expedite consideration of their motion to stay,

 4       which—despite the heavy burden that must be met to justify lifting a preliminary

 5       injunction—essentially amounts to a motion for reconsideration that merely

 6       rehashes Defendants’ previous arguments. See ECF No. 58. While the motion to

 7       stay lacks merit, it is nevertheless a weighty request that should be briefed and

 8       considered with care. The briefing and this Court’s ruling will become part of the

 9       record on appeal in this case, and should not be artificially and needlessly rushed.

10       The Court should deny Defendants’ motion to expedite as requested. If the Court

11       is inclined to consider the motion to stay on an expedited basis, Plaintiffs submit

12       that it should do so no earlier than May 17, 2019.1

13                                           *       *       *

14             Defendants fail to establish the “good cause” required for expedited

15       consideration for several reasons. First, Defendants fail to show that the Motion

16       to Stay Preliminary Injunction is “time sensitive.” LCivR 7(i)(2)(C). The

17
18             1
                   Attorneys for both the State of Washington and the NFPRHA Plaintiffs

19       have preexisting conflicts on May 6 and 7 that would hamper their ability to

20       respond to the Motion to Stay by May 9 under Defendants’ requested schedule.

21       See LCivR 7(i)(2)(C) (“A response memorandum to an expedited motion is due
22       the day before the hearing set for the expedited motion.”).
         ALL PLAINTIFFS’ JOINT                           1            ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                           Seattle, WA 98104-3188
                                                                                  (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
     Case 1:19-cv-03040-SAB    ECF No. 65   filed 05/06/19   PageID.2389 Page 3 of 8




 1       preliminary injunction is currently preserving the longstanding status quo and

 2       preventing massive disruption to the Title X program while the legality of the

 3       Final Rule is being adjudicated, permitting providers and clinics in the meantime

 4       to continue delivering Title X family planning services to patients in need as

 5       Congress intended, subject to the same rules and regulations that have been in

 6       effect for decades (and that applied when their current grants were awarded).

 7       Defendants do not acknowledge this, nor do they offer any concrete reason why

 8       the Court should rush to consider disrupting the status quo. Moreover,

 9       Defendants’ newfound sense of urgency has never been apparent prior to this

10       point. The Trump Administration waited almost 18 months to propose the Final

11       Rule, even though it now argues that that step is legally necessary. Then, more

12       than nine months passed between HHS’s publication of a proposed rule on June

13       1, 2018, and its publication of the Final Rule on March 4, 2019. HHS scheduled

14       the Final Rule to go into effect 60 days after publication, on May 3, 2019. While

15       commenters pointed out that this schedule did not allow sufficient time for public

16       comments, agency review, or implementation, for present purposes the

17       11-month-long rulemaking schedule conveys no sense of immediacy on HHS’s

18       part. Defendants also waited for more than a week after the Court issued the

19       preliminary injunction on April 25, 2019 to simultaneously move for a stay and

20       seek expedited consideration. Their assertion that any further delay justifies a

21       rapidly accelerated briefing schedule rings hollow.

22
         ALL PLAINTIFFS’ JOINT                     2             ATTORNEY GENERAL OF WASHINGTON
                                                                      800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                      Seattle, WA 98104-3188
                                                                             (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
     Case 1:19-cv-03040-SAB    ECF No. 65    filed 05/06/19   PageID.2390 Page 4 of 8




 1             Second, Defendants fail to justify their request that the motion to stay be

 2       considered by May 10, 2019, which appears to be an arbitrary deadline. Their

 3       sole justification for the request to expedite in general is their “belief” that a

 4       preliminary injunction should not have been issued, which in turn is based on

 5       HHS’s flawed interpretation of section 1008 of Title X. See ECF No. 59 at 3. The

 6       Court has already preliminarily found that HHS’s interpretation is “likely” to be

 7       foreclosed by controlling statutes. See ECF No. 54 (Order Granting Motions for

 8       Preliminary Injunction) at 15. In addition, Defendants’ position that expedited

 9       consideration is necessary here is inconsistent with their position in other cases

10       challenging the Final Rule: HHS has not moved to stay the preliminary injunction

11       issued in the matter of California v. Azar, even though that court too found that

12       the plaintiffs were likely to succeed on the merits of their claim that HHS’s

13       interpretation of section 1008 is not in accordance with law. 2019 WL 1877392,

14       at *14–26 (N.D. Cal. Apr. 26, 2019). If a stay were really so urgent, then

15       presumably HHS would have moved to stay the California injunction as well as

16       this one, particularly since “California’s Title X network is the largest in the

17       nation,” and plaintiff Essential Access Health is “California’s sole Title X

18       grantee.” Id. at *7. In any event, Defendants’ “belief” that their position on the

19       merits is correct does not establish good cause for expedited consideration of

20       their motion to stay. Every party in litigation argues that its position is correct.

21       More is required to justify a departure from the procedural rules, but Defendants

22       have nothing more to offer.
         ALL PLAINTIFFS’ JOINT                      3             ATTORNEY GENERAL OF WASHINGTON
                                                                       800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                       Seattle, WA 98104-3188
                                                                              (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
     Case 1:19-cv-03040-SAB      ECF No. 65    filed 05/06/19   PageID.2391 Page 5 of 8




 1             Third, the gravity of Defendants’ request to stay the preliminary injunction

 2       (and throw the Title X program into chaos nationwide) merits a considered

 3       response that should be briefed on a schedule that is not unnecessarily rushed.

 4       Plaintiffs need more than a few days to respond to Defendants’ over-length2

 5       motion to stay, in order to appropriately address the “extraordinary” request for

 6       relief therein. Ruckelhaus v. Monsanto Co., 463 U.S. 1315, 1316 (1983)

 7       (Blackmun, J., in chambers) (a stay pending appeal is only available under

 8       “extraordinary circumstances”); Washington v. Trump, 847 F.3d 1151, 1164 (9th

 9       Cir. 2017) (a stay pending appeal requires a “strong showing” of likely success

10       on the merits and a likelihood of irreparable injury absent a stay, plus

11       consideration of injury to other parties and the public interest). Plaintiffs’ ability

12       to respond on a highly expedited basis is already hampered by counsel’s

13       preexisting scheduling conflicts and by the need to address the instant,

14       procedurally noncompliant motion to expedite.3

15
16             2
                   The motion to stay (ECF No. 58) is five pages over the 10-page limit.

17       See LCivR 7(f)(2). Plaintiffs request that the Court strike the over-length motion

18       and require Defendants to promptly re-file a motion that complies with the Local

19       Civil Rules. Alternatively, at the very least, the Court should grant the State of

20       Washington and the NFPRHA Plaintiffs leave to file responses of 15 pages each.

21             3
                   A motion to expedite must set a hearing that is “not less than 7 days after
22       the motion’s filing.” LCivR 7(i)(2)(C). Here, Defendants filed their motion to
         ALL PLAINTIFFS’ JOINT                       4              ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                         Seattle, WA 98104-3188
                                                                                (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
     Case 1:19-cv-03040-SAB    ECF No. 65       filed 05/06/19   PageID.2392 Page 6 of 8




 1                                          *       *       *

 2             In sum, Defendants fail to demonstrate good cause to expedite

 3       consideration of their motion to stay the preliminary injunction pending appeal.

 4       The Court should deny their motion to expedite as requested. If the Court is

 5       inclined to consider the motion to stay on an expedited basis, Plaintiffs request

 6       that it do so no earlier than May 17, 2019.

 7             DATED this 6th day of May, 2019.
 8       ROBERT W. FERGUSON
         Attorney General
 9
10       /s/ Jeffrey T. Sprung
         JEFFREY T. SPRUNG, WSBA #23607
11       KRISTIN BENESKI, WSBA #45478
         PAUL M. CRISALLI, WSBA #40681
12       Assistant Attorneys General
         800 Fifth Avenue, Suite 2000
13       Seattle, WA 98014
         (360) 709-6470
14       JeffS2@atg.wa.gov
         KristinB1@atg.wa.gov
15       PaulC1@atg.wa.gov
         Attorneys for Plaintiff State of Washington
16

17
18
19       stay on Friday, May 3 (ECF No. 58), but did not file their motion to expedite

20       (ECF No. 59) or the declaration in support of the motion to stay (ECF No. 60)

21       until Saturday, May 4—less than 7 days before the requested hearing date of

22       May 10.
         ALL PLAINTIFFS’ JOINT                          5            ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                          Seattle, WA 98104-3188
                                                                                 (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
     Case 1:19-cv-03040-SAB   ECF No. 65    filed 05/06/19   PageID.2393 Page 7 of 8




 1       AMERICAN CIVIL LIBERTIES UNION OF WASHINGTON FOUNDATION
 2        /s/ Emily Chiang
          EMILY CHIANG, WSBA #50517                   RUTH E. HARLOW*
 3        901 Fifth Avenue, Suite 630                 FIONA KAYE*
          Seattle, WA 98164                           ANJALI DALAL*
 4        echiang@aclu-wa.org                         ELIZABETH DEUTSCH*
                                                      BRIGITTE AMIRI*
 5                                                    125 Broad Street, 18th Floor
                                                      New York, New York 10004
 6                                                    (212) 549-2633
                                                      rharlow@aclu.org
 7                                                    fkaye@aclu.org
                                                      adalal@aclu.org
 8                                                    edeutsch@aclu.org
                                                      bamiri@aclu.org
 9                                                    Attorneys for NFPRHA Plaintiffs
10
          O’MELVENY & MYERS LLP
11
          NICOLE M. ARGENTIERI*                     SARA ZDEB*
12        JENNIFER B. SOKOLER*                      1625 Eye Street NW
          BRANDON D. HARPER*                        Washington, DC 20006
13        Times Square Tower                        (202) 383-5300
          7 Times Square                            szdeb@omm.com
14        New York, NY 10036
          (212) 326-2000
15        nargentieri@omm.com
          jsokoler@omm.com
16        bharper@omm.com
          Attorneys for NFPRHA Plaintiffs
17
          MACDONALD HOAGUE & BAYLESS
18
          JOE SHAEFFER, WSBA #33273
19        705 Second Ave, Suite 1500
          Seattle, WA 98104
20        joe@mhb.com
          Attorneys for NFPRHA Plaintiffs
21
          *Admitted pro hac vice
22
         ALL PLAINTIFFS’ JOINT                    6              ATTORNEY GENERAL OF WASHINGTON
                                                                      800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                      Seattle, WA 98104-3188
                                                                             (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
     Case 1:19-cv-03040-SAB   ECF No. 65    filed 05/06/19   PageID.2394 Page 8 of 8




 1                             DECLARATION OF SERVICE

 2             I hereby declare that on this day I caused the foregoing document to be

 3       electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4       which will serve a copy of this document upon all counsel of record.

 5       DATED this 6th day of May, 2019, at Seattle, Washington.

 6
                                             /s/ Jeffrey T. Sprung
 7                                           JEFFREY T. SPRUNG, WSBA #23607
                                             Assistant Attorney General
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22
         ALL PLAINTIFFS’ JOINT                    7              ATTORNEY GENERAL OF WASHINGTON
                                                                      800 Fifth Avenue. Suite 2000
         OPPOSITION TO DEFENDANTS’                                      Seattle, WA 98104-3188
                                                                             (206) 464-7744
         MOTION FOR EXPEDITED
         HEARING
         NO. 1:19-CV-3040-SAB
